DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
In view of the appeal brief filed on 03/23/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHRISTOPHER KOHARSKI/           Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                             



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 5, 6, 10, 14-16, 23, 28, 32, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Publication 2011/0246129) hereinafter “Ishikawa” in view of Tripathi (U.S. Pub. No. 2012/0101388) hereinafter “Tripathi”.
Regarding claim 1, Ishikawa discloses a medical-imaging view steering apparatus [apparatus of Ishikawa, see abstract] comprising:
a user-guidance processor [guiding information generation section 2985; see [0122] of Ishikwa] configured for presenting user instructions to propose user action toward improving a field of view of an object of interest [0123]-[0126] of Ishikawa], and a directional indicator indicating a direction in which to shift the current imaging probe orientation [see [0124]-[0126] of Ishikawa]; and 
an image probe [ultrasonic probe 2001] having a current orientation, and an image space, [see FIG. 1 and [0050] and [0052]-[0054] of Ishikawa] and
an imaging processor [ultrasonic diagnostic imaging apparatus 2002 together with the host controller make up the imaging processor; see FIG. 2] configured for:
acquiring via ultrasound utilizing said imaging probe, an image of the object of interest, when said object of interest is at least partially located in said image space [see [0037] and [0055]-[0059] of Ishikwa];
[see [0061]; a human body atlas is the anatomical model], segmenting the acquired image to identify the object of interest when the object of interest is at least partially located in said image space [see [0062]-[0063] of Ishikawa]; and 
determining for said imaging probe, based on said segmenting of the acquired image, and a desired target orientation of the object of interest in the image space, appropriate user instructions to be presented so as to achieve the desired target orientation.[see [0064]-[0065] of Ishikawa]
Ishikwa does not disclose user instructions that include pausing the movement of the imaging probe.
Tripathi, directed towards dynamic feedback for probe adjustment [see abstract of Tripathi] further discloses that the user instructions including an instruction to pause movement of the imaging probe [see [0035] of Tripathi disclosing: “directing a user to scan in a particular direction and to stop scanning if probe is moved out of volume”]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the user instructions of Ishikawa further and include user instructions to pause movement of the imaging probe according to the teachings of Radulescu in order to accurately only scan the region wherein the target is located [see [0035] of Tripathi]
Regarding claim 5, Ishikawa discloses a probe. [ultrasonic probe 2001; see FIG. 1]
Ishikawa does not specifically disclose the type of the probe used.
[see abstract]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the probe of Ishikawa and use a TTE probe according to the teachings of Radulescu in order to image the heart and apply the method of Ishikawa to the heart of the patient to acquire accurate images with optimal views. 
Regarding claim 6, Ishikawa further discloses that said target orientation is in an axial direction of said probe, and wherein said model-provided segmentation  is with respect to said axial direction.[see FIG. 3 and [0066]; the segmentation of the probe is along the line of the holder holding the probe (i.e. axial direction of the probe)]
Regarding claim 10, Ishikawa further discloses that deciding, based on image segmentation, that it has detected, in the acquired image, at least part of said object of interest. [see [0062]-[0063] of Ishikawa]
Regarding claim 14, Ishikawa further discloses that said apparatus being further configured for presenting said user instructions to propose user action toward achieving the desired target orientation  [see [00116] and [0122]-[0123] of Ishikawa]. 
Regarding claim 15, Ishikawa further discloses that said user instructions relating to either translating, or tilting said imaging probe, depending upon which said apparatus decides will be of greater effect toward achieving said desired target orientation [see [0124]-[0125] of Ishikawa and FIG. 12A-B] 
Regarding claim 16, Ishikawa further discloses computing comprising computing an electronic steering parameter for steering the imaging probe image space, said [see [0066]-[0067] the parameters are the position and orientation of the probe; see FIG. 3 of Ishikawa]
Regarding claim 23, Ishikawa discloses a non-transitory computer readable medium embodying a program for view steering medical-imaging [see [0135] of Ishikawa] that via an imaging probe having a current orientation and an image space [see FIG. 3],  involves acquiring an image of an object of interest, said object of interest being at least partially located in said image space [see [0037] and [0055]-[0059] of Ishikwa]; said program having instructions executable by a processor for performing a plurality of acts, among said plurality of acts there being the acts of:
Using an anatomical model [see [0061] of Ishikawa], segmenting the acquired image identify the object of interest when the object of interest is at least partially located in said image space, [see [0062]-[0063] of Ishikawa]; and
Determining for said imaging probe, based on said segmenting of the acquired image and a desired target orientation of the object of interest in the image space appropriate user instructions to be presented so as to achieve the desired target orientation,. [see [0064]-[0065] of Ishikawa], and 
a user-guidance processor [guiding information generation section 2985; see [0122] of Ishikwa] configured for presenting user instructions to propose user action toward improving a field of view of an object of interest [0123]-[0126] of Ishikawa], and a directional indicator indicating a direction in which to shift the current imaging probe orientation [see [0124]-[0126] of Ishikawa]; and 
include pausing the movement of the imaging probe.
Tripathi, directed towards dynamic feedback for probe adjustment [see abstract of Tripathi] further discloses that the user instructions including an instruction to pause movement of the imaging probe [see [0035] of Radulescu]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the user instructions of Ishikawa further and include user instructions to pause movement of the imaging probe according to the teachings of Radulescu in order to accurately only scan the region wherein the target is located [see [0035] of Tripathi]
Regarding claim 28, Ishikawa discloses user instructions (see rejection of claim 1).
Ishikawa does not disclose that the user instructions comprise visual instructions.
Tripathi further discloses that the user instructions further comprises visual instructions.[see [0040] of Tripathi]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the user instructions of Ishikawa further and include visual instructions according to the teachings of Tripathi in order to provide more visual feedback to the user and ease of use.
Regarding claim 32, Ishikawa further discloses that the user-guidance processor is further configured to present user instructions as auditory instructions.[see [0126] of Ishikawa]
claim 39, Ishikawa discloses user instructions (see rejection of claim 1).
Ishikawa does not disclose presenting a progress indicator indicating progress toward achieving the desired target orientation.
Radulescu further discloses that the user guidance processor is further configured for presenting a progress indicator indicating progress toward achieving the desired target orientation.[see [0030] of Radulescu]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the user instructions of Ishikawa further and include a progress indicator indicating progress toward achieving the desired target orientation according to the teachings of Radulescu in order to provide ease of use for the operator.
Regarding claim 40, Ishikawa further discloses that the user guidance processor and the imaging processor are further configured to be operable during a clinical ultrasound procedure in a first stage during which the imaging probe is moved until at least a portion of the object of interest is detected in the image space[see [0037] and [0055]-[0059] of Ishikwa];, and in a second stage during which movement of the imaging probe is frequently paused for the presentation of further user instructions.[see [0062]-[0063] of Ishikawa]

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Publication 2011/0246129) hereinafter “Ishikawa” in view of Tripathi (U.S. Pub. No. 2012/0101388) hereinafter “Tripathi” as applied to claim above, and further in view of Cong et al (U.S. Pub. No. 2016/0174934) hereinafter “Cong”.
Regarding claim 31 and 33, Ishikawa discloses user instructions (see rejection of claim 1).
Ishikawa does not disclose user instructions as audio/ textual instructions on a display screen.
Cong further discloses that the user-guidance processor is further configured to present user instructions as audio /textual instructions on a display screen [see [0058] of Cong
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the user instructions and make them as textual instructions on a display according to the teachings of Cong in order to provide visual /audio feedback to the user and ease of use.

Allowable Subject Matter
Claims 26, 29, 30 and 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examine r should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408) 918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793